PER CURIAM.
Benjamin Ross Downey appeals from the district court’s order adopting the report and recommendation of a magistrate judge and dismissing his 42 U.S.C. § 1983 (2000) complaint as abusive and malicious under 28 U.S.C. § 1915(e)(2) (2000). In a previous § 1983 action, Downey raised identical claims against the same defendant. Downey v. Angelone, No. CA-97-239 (E.D.Va. June 16, 1998). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Downey v. Angelone, No. CA-02-324-3 (E.D Va. Oct. 28, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.